Appellant was arrested for violating an ordinance, entitled "An ordinance regulating the standing of move wagons, express wagons, hacks and other vehicles let for hire upon the public streets of the city of Dallas, providing for a license and prescribing a penalty."
Complaint was filed against appellant charging that he unlawfully used and occupied a portion of a public street as a public stand within certain bounds, namely, Akard Street, between Commerce Street and Main Street, between the hours of 8 o'clock a.m. and 7 o'clock p.m., by having and keeping thereon a vehicle for hire, to wit: a public hack and vehicle, and further charged him with having used said portion of said street for said purpose and appropriated the same, etc.
Appellant sued out a writ of habeas corpus before the honorable County Court of Dallas County, and upon hearing of said writ of *Page 6 
habeas corpus before the County Court he was remanded to custody, and from which judgment he appeals to this court.
This case in all of its bearings is an exact counterpart of the case that was decided by the Court of Civil Appeals of this State in the opinion rendered in the case of Kissinger et al. v. Hay et al., 113 S.W. Rep., 1005. There, in a very exhaustive, accurate and proper decision of all of the questions here raised, the court held against all of appellant's contentions. We adopt said decision as the opinion of this court on the questions herein raised, and appellant is therefore remanded to the custody of the officer.
The judgment is in all things affirmed.
Affirmed.
[Rehearing denied April 14, 1909. — Reporter.]